EXHIBIT 10.1 CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED PORTIONS HAVE BEEN REPLACED WITH “[***].” Exhibit B CHANGE MANAGEMENT FORM #4 Program: Support.com SOW #1, Wireless Gateway Support, dated October 1, 2013 PCR No.: Originator:Joy Park Date:September 17, 2014 Department: NCO Phone #:[***] Title:Exec. Dir. of Contract & Strategy Locations Impacted: N/A Requested Implementation Date:July 22, 2014 Estimated Hours: (LOE) N/A ý Billableo Non Billable Billing Rate/Hour: See below. Fixed Fee Cost (if applicable) See below. Type of Change:Wireless Gateway Support, Initial New Hire Training, under Section 5.1(c) of SOW#1 to the MSA. Scope of Change: ýMinor (Anything within current contract) oMajor (may require contract amendment) MUST BE REVIEWED BY Business and/or P&L Owner As per Section 5.1(c) of SOW #1, the number of “Training Program Hours” for Wireless Networking is increased from [***] to [***] Hours from July 22, 2014 through September 21, 2014 (“Term”). During such Term, the parties will work on adjusting the curriculum for new-hire training programs in order to restore the total number of Training Program Hours to [***] hours following such period. Unless specifically provided in this Change Management Form, all other terms of SOW #1 remain unchanged. Area(s) of Change Accounting/Payroll Network Data Processing Resource Planning General Facilities Quality Assurance Human Resources Telecom IT/BI XTraining Operations Recruiting Miscellaneous (Please describe below) Other: Comcast Authorization(SRT Comcast/LOB POC) Comcast Representative’s Signature/s/ Brian Duffy Print NameBrian DuffyDate9/30/14 Support.com, Inc. Authorization: Support.com Representative’s Signature/s/ Roop K. Lakkaraju Print Name Roop K. Lakkaraju COMCAST and SUPPORT.COM CONFIDENTIAL *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
